Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This action is responsive to communication filed on: 27 April 2021 with acknowledgement of an original application filed on 05 January 2018.

Claims 1-20 are pending; claims 1, 9 and 16 are independent claims.  

Response to Arguments

Applicant’s arguments filed 27 April 2021 have been fully considered and they are persuasive.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the combination of DeLuca et al. and Lan et al. discloses portion or entire of telephone directory transferred to a cellular telephone from remote central station, converting data from a format of a first SIM card to a format of a second SIM.  DeLuca et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious


determining the recipient communication device has a right to possess the first portion of the data based on the subscriber associated with the recipient communication device and based on the service plan associated with the subscriber, wherein the service plan allows the subscriber to possess media content that is of the first media content type;
determining the recipient communication device does not have the right to possess the
second portion of the data based on the subscriber associated with the recipient communication device and based on the service plan associated with the subscriber, wherein the service plan does not allow the subscriber to possess media content that is of the second media content type; … 
providing the first portion of the data and the second portion of the data in the first identity module to the intermediary device by way of first secure communication link, wherein the intermediary device provides the first portion of the data without the second portion of the data to the second identity module of the recipient communication device by way of the second secure communication link, wherein the recipient communication device has permission to store the first portion of the data on the second identity module based on the first media content type according to the service plan and the recipient communication device does not have permission to store the second portion of the data on the second identity module based on the second media content type according to the service plan” as recited in claims 1, 9, and 16. 


Therefore independent claims 1, 9 and 16 are allowable over the prior arts of record.
Consequently claims 2-8, 10-15, 17-20 are directly or indirectly dependent upon claims 1, 9, and 16 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571) 270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/HELAI SALEHI/
Examiner, Art Unit 2433

/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433